IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                 ______________________________________________

PLANET ROCK, INC.,
                                                                          FILED
(f/u/b BOBBY AND VICKI
                                                                              May 28, 1999
WILLIAMS),
                                                                         Cecil Crowson, Jr.
       Plaintiff-Appellee,
                                                                       Appellate Court Clerk
                                                   Madison Circuit No. C96-348-II
Vs.                                                C.A. No. 02A01-9807-CV-00218

REGIS INSURANCE COMPANY,

      Defendant-Appellant.
____________________________________________________________________________

                  FROM THE MADISON COUNTY CIRCUIT COURT
                 THE HONORABLE FRANKLIN MURCHISON, JUDGE




                   Lawrence E. Levine, Dale A. Tipps; Levine, Mattson,
                              Orr & Geracioti of Nashville
                                     For Appellant

               Martin W. Zummach; Sparkman-Zummach of Southaven, MS
                       For Appellees, Bobby and Vicki Williams




                             AFFIRMED AND REMANDED

                                       Opinion filed:




                                                          W. FRANK CRAWFORD,
                                                          PRESIDING JUDGE, W.S.



CONCUR:

ALAN E. HIGHERS, JUDGE

HOLLY KIRBY LILLARD, JUDGE
    This appeal concerns a dispute over coverage under a general liability insurance policy.

Defendant/appellant, Regis Insurance Company (Regis), appeals the order of the trial court

granting summary judgment to plaintiff/appellee, Planet Rock, Inc. (Planet Rock) f/u/b Bobby
and Vicky Williams.

       Planet Rock is a Jackson, Tennessee nightclub, and on September 29, 1995, an altercation

occurred between two of Planet Rock’s patrons. Craig Williams (Williams) and Benjamin

Blackwell (Blackwell) got into a heated argument inside the club. After moving the argument

outside to a nearby Kmart parking lot, they began fighting. Williams received the worst of the

exchange and was knocked unconscious. He was brought back into Planet Rock by the

nightclub’s employees and possibly some patrons and placed on a couch in one of the club’s

offices to rest. When Planet Rock employees later checked on Williams, they found that he had

died from his injuries.

       Bobby and Vicky Williams, parents of Craig Williams, sued Planet Rock and others1 in

Madison County Circuit Court seeking damages for their son’s wrongful death. As pertinent to

the case before us, the complaint alleges that when the disagreement arose between Williams and

Blackwell, they were ordered to get out of the club “if they were to begin striking each other,”

and they left the club. The complaint states:

               19. Ultimately, the physical confrontation began between
               Plaintiffs’ deceased and Defendants Blackwell and Lewis. The
               physical confrontation resulted in Plaintiffs’ deceased being
               knocked unconscious by Defendants Blackwell and Lewis and
               then viciously and violently kicked in the head, torso and groin by
               Defendants Blackwell and Lewis.

               20. At the conclusion of this vicious attack by the Defendants
               Blackwell and Lewis, but before Plaintiffs’ deceased expired,
               patrons and employees of Defendant Planet Rock brought the
               Plaintiffs’ deceased, Craig Williams, back inside the
               establishment of Defendant Planet Rock.

               21. At no time, while Craig Williams was still alive and
               physically situated within the offices of Defendant Planet Rock,
               did any agent, employee or servant of Defendant Planet Rock call
               for medical assistance. In fact, an employee of Defendant Planet
               Rock called and canceled a request for police assistance after the
               fight had begun.

               22. Sometime later and without the benefit of medical assistance,
               the Plaintiffs’ deceased, Craig Williams, died of the injuries he
               received in the vicious attack conducted by Defendants Blackwell
               and Lewis.


       1
         The suit named as defendants Benjamin Blackwell and Kimberly Ann Lewis (the other
parties involved in the altercation), Gilligan’s Inc., another Jackson nightclub, and the
individually named stockholders of Planet Rock. Except for the allegations against Blackwell
and Lewis, the involvement of parties other than Planet Rock was not relevant to the issues in
this case.

                                                2
                               *               *               *

                42. Upon being informed of the serious injuries to the deceased,
                Defendant Planet Rock, by and through its agents, servants or
                employees, voluntarily undertook the medical care of the injured
                Craig Williams. Defendant Planet Rock, by and through its
                agents, servants or employees, undertook the medical care of the
                injured Craig Williams in a grossly negligent manner, failing or
                refusing to make available professional medical assistance which
                was available, thereby denying the deceased proper medical care
                ultimately leading to and proximately causing his death. The
                medical care provided by Defendant Planet Rock’s employees,
                agents or servants fell below the minimum acceptable standard of
                medical care recognized in like or similar circumstances in
                Jackson, Madison County, Tennessee by those health care
                professionals familiar with said standard of care.

        At the time of the occurrence involving Blackwell and Williams, Planet Rock had in full

force and effect a general liability insurance policy issued by Regis Insurance Company.

Pursuant to the terms and provisions of the policy, Planet Rock notified Regis of the original

incident involving Blackwell and Williams, and after the lawsuit was filed, notified Regis of the

lawsuit. Regis responded to the latter notification by letter dated December 13, 1995, which

states in pertinent part:

                       Please be advised that we have received a copy of the
                above captioned Civil Action Complaint which was filed against
                Planet Rock, et al.

                        We have carefully reviewed the averments contained
                within the Complaint and find that all the claims and causes of
                action and damages sought are specifically excluded under policy
                RM 113721.

                       Your records will indicated [sic] that on 10/11/95 you
                reported to Regis Insurance Company the claim of Craig
                Williams. At that time, Regis Insurance Company commenced
                an investigation into this matter and determined that the plaintiff
                was alleging that the cause of his death was as a result of injuries
                sustained from an Assault and Battery. Under the date of
                11/15/95, Regis Insurance Company sent to you a Reservation of
                Rights advising you that policy No. RM 113721, under which
                you seek coverage contained an Assault and Battery Exclusion.

                                *               *              *

                        Thus, we regretfully advise you that Regis Insurance
                Company declines to participate in either the defense or
                indemnification of this lawsuit. We suggest that you
                immediately forward this matter on to your personal counsel to
                see that your interests are properly protected.

(emphasis supplied).

        Again, on January 3, 1996, Planet Rock’s counsel sent a letter to Regis pointing out the


                                                 3
allegations of negligence against Planet Rock which were outside the exclusions in the policy.

Regis responded by letter stating: “Our position which was stated in our letter of 12/13/95

remains unchanged.”

        Planet Rock defended the suit and after pretrial procedures, the case was tried on

September 20, 1996 by the court sitting without a jury. The trial court’s judgment in favor of

the Plaintiffs states in pertinent part:

                1) That the evidence presented supports Plaintiffs’ contentions
                that Defendant, Blackwell, intentionally battered the Plaintiffs’
                deceased, Craig Williams, causing him pain and injury. The
                Court assesses damages against the Defendant, Blackwell, arising
                out of Blackwell’s attack on Plaintiffs’ deceased in the amounts
                of $150,000.00 compensatory damages, and because the attack
                was particularly ferocious, $150,000.00 punitive damages.

                2) The Court further finds that the evidence presented supports
                the Plaintiffs’ contentions in that Plaintiffs suffered damages as
                a proximate result of the negligence of the Defendant, Planet
                Rock, Inc. Specifically, Planet Rock, Inc., by and through its
                employee, Scott Luckman, acting within the scope of his
                employment, and about the business of Planet Rock, Inc.,
                voluntarily undertook the duty of medical care and custody of the
                Plaintiffs’ deceased, Craig Williams, after Mr. Williams had been
                injured, doing so in a negligent fashion failing to render the
                appropriate medical care for Mr. Williams’ injuries and further
                failing to summon professional medical assistance, which, as a
                matter of law, was the proximate cause of Craig Williams’ death
                inasmuch as, had medical care been called, and rendered to Craig
                Williams, the Court finds that Craig Williams would have
                survived his injuries that he suffered on the night of September
                29, 1995.

                3) It is further this Court’s finding that the damages awarded
                herein against Defendant, Planet Rock, Inc., are supported by the
                testimony relating to the earning capacity and age of the deceased
                in the determination of the economic value of Mr. Williams’ life,
                combined with the measure of pain and suffering experienced by
                the deceased prior to his demise brought about by the failure to
                summon medical assistance.

                IT IS, THEREFORE, ORDERED, ADJUDGED AND
                DECREED that the Plaintiffs are awarded a Judgment against
                Benjamin Blackwell, in the amount of $150,000.00 compensatory
                and $150,000.00 punitive damages and post-judgment interest to
                accrue from the date of entry of this Judgment.

                IT IS FURTHER ORDERED, ADJUDGED AND DECREED
                that the Plaintiffs are awarded a Judgment against the Defendant,
                Planet Rock, Inc., in the amount of $1,250,000.00 and post-
                judgment interest to accrue from the date of entry of this
                judgment. The costs, to include court costs and discretionary
                costs incurred in this cause are assessed against both Defendants,
                Blackwell and Planet Rock, Inc.



                                                4
                               *               *                *

       After judgment was rendered in the tort case, Planet Rock, for the use and benefit of

Bobby and Vicky Williams, filed the instant suit against Regis2. In essence, Planet Rock alleges

that it had in full force and effect a general liability policy with Regis and that Regis breached

its contract of insurance by failing to provide a defense in the tort case. The complaint further

alleges that Regis breached the contract by failing and refusing to pay the judgment, interest, and

costs adjudged against Planet Rock. The suit seeks judgment for costs incurred by Planet Rock

in defending the tort case and judgment for the amount of the judgment, costs, and interest in the

tort case. The Regis policy, upon which suit is brought, provides in part pertinent to the inquiry

before us:

               COVERAGE A -- BODILY INJURY LIABILITY
                        *            *          *

                        The company will pay on behalf of the insured all sums
               which the insured shall become legally obligated to pay as
               damages because of
                                A. bodily injury. . .
                                *               *                *
               to which this insurance applies, caused by an occurrence, and the
               company shall have the right and duty to defend any suit against
               the insured seeking damages on account of such bodily injury . .
               ., even if any of the allegations of the suit are groundless, false or
               fraudulent, and may make such investigation and settlement of
               any claim or suit as it deems expedient. . . .

                               *               *                *

               VII. INCIDENTAL MEDICAL MALPRACTICE LIABILITY
               COVERAGE

               The definition of bodily injury is amended to include Incidental
               Medical Malpractice Injury.

               Incidental Medical Malpractice Injury means injury arising out of
               the rendering of or failure to render, during the policy period, the
               following services.

               (A) medical, surgical, dental, x-ray or nursing service or treatment
               or the furnishing of food or beverages in connection therewith;

                               *               *                *

                          ASSAULT AND BATTERY EXCLUSION




       2
         The suit was originally filed against Ryan and Davis, Inc., and Buddy Ryan
individually, the agents that sold Plant Rock the policy. The suit was amended to add Regis and
subsequently the suit against the agents was voluntarily dismissed.

                                                 5
                      In consideration of the premium charged for this
               insurance, it is understood and agreed that the policy to which this
               endorsement is attached is amended and modified as follows:

                       Actions and proceedings to recover damages for bodily
               injuries or property damage arising from the following are
               excluded from coverage and the Company is under no duty to
               defend or to indemnify an insured in any action or proceeding
               alleging such damages:

               1. Assault and Battery or any act or omission in connection with
               the prevention or suppression of such acts;
               2. Harmful or offensive contact between two or among two or
               more persons;

                               *              *               *

                      This exclusion applies regardless of the degree of
               culpability or intent and without regard to:

               A. Whether the acts are alleged to be by or at the instruction or
               at the direction of the insured, his officers, employees, agents or
               servants; or by any other person lawfully or otherwise on, at or
               near the premises owned or occupied by the insured; or by any
               other person;

               B. The alleged failure of the insured or his officers, employees,
               agents or servants in the hiring, supervision, retention or control
               of any person whether or not an officer, employee, agent or
               servant of the insured;

               C. The alleged failure of the insured or his officers, employees,
               agents or servants to attempt to prevent, bar or halt any such
               conduct.

       Regis’s answer to the complaint denies that Planet Rock was entitled to a defense of the

suit and also denies that Planet Rock is entitled to recover the policy proceeds in payment of the

judgment rendered against it by virtue of the assault and battery exclusion set out above.

       On June 12, 1998, the trial court entered its order granting summary judgment to Planet

Rock. The order stated in part:

               IT IS, THEREFORE, ORDERED, ADJUDGED AND
               DECREED AS FOLLOWS:

               1. At the time the Amended Complaint in Cause No. 95-338 was
               filed, the duty on the part of Regis Insurance Company, to defend
               its insured, Planet Rock, Inc., arose based upon allegations
               contained within said Amended Complaint;

               2. After a trial upon the merits, the written findings of fact and
               law issued by the Trial Judge, Whit LaFon, in Cause No. 95-338,
               by its terms resulted in insurance coverage being extended for the
               damages for which Planet Rock, Inc. found itself liable pursuant
               to the terms of the Regis Insurance policy, RM1137121,
               inasmuch as the trial judge held that Craig Williams’ death was


                                                6
       proximately caused by Planet Rock, Inc.’s failure to make
       available appropriate medical care and further found that if Planet
       Rock, Inc. had made appropriate medical care available, Craig
       Williams would have survived the injuries inflicted upon him.
       Said failure on the part of Planet Rock, Inc. to provide or render
       appropriate medical aid for Craig Williams’ injuries was an act
       covered by the terms of the policy issued by Regis Insurance
       Company to Planet Rock, Inc.;

       3. by refusing to defend its insured, Planet Rock, Inc., Regis
       Insurance Company is bound by the judgment rendered in Cause
       No. 95-338 against Planet Rock, Inc. as to all issues supporting
       the Trial Court’s Order in Cause No. 95-338.

                      *               *               *

Subsequently, on June 30, 1998, the court entered its final order which states:

       1. This Court earlier ruled that Defendant, Regis Insurance
       Company, breached its obligation to its insured, Planet Rock,
       Inc., by failing to defend its insured, Planet Rock, Inc., in Cause
       Number 95-338.

       2. The allegations contained in the Complaint in Cause Number
       95-338 styled Williams vs. Planet Rock, Inc., et al, triggered
       insurance coverage on the part of Regis Insurance Company and
       the duty to defend its insured, Planet Rock, Inc.

       3. The Judgment rendered in Cause Number 95-338 by the
       Honorable Judge Whit LaFon found liability on the part of Planet
       Rock, Inc. the basis of which fell within the coverage of the
       insurance policy issued by Regis Insurance Company to its
       insured, Planet Rock, Inc.

       4. The Court now rules that the measure of damages for Regis
       Insurance Company’s failure to defend its insured as obligated in
       its contract is contractual damages. Said contractual damages
       amount to $1,000,000.00, the limit of said policy of insurance
       which was available to satisfy the $1,250,000.00 Judgment
       rendered against Planet Rock, Inc. in Cause number 95-338.
       Additionally, pursuant to its contract of insurance, Regis
       Insurance Company is responsible to pay post-judgment interest
       accrued from the date the underlying Judgment of Judge LaFon
       was rendered in Cause number 95-338.

       5. For Regis’ failure to defend, which has been determined to be
       wrongful, Regis Insurance Company is responsible and liable for
       the costs of defense which was incurred by the insured, Planet
       Rock, Inc. The only proof submitted to the Court on the question
       of defense costs is the Affidavit of Lewis Cobb, Defense Counsel
       for Planet Rock, Inc. in the underlying suit. Said costs, being
       uncontroverted, are found to have been reasonable and necessary
       under the circumstances and are to be reimbursed by Regis
       Insurance Company to its insured, Planet Rock, Inc.

       6. Finally, pursuant to its contract of insurance, Regis Insurance
       Company is liable and responsible for court costs in Cause
       Number 95-338 to be supported by the bill of costs prepared by
       the Circuit Court Clerk of Madison County.


                                       7
       Regis has appealed and presents two issues for review, as stated in its brief:

               1. The Trial Curt erred because Planet Rock is not entitled to
               judgment as a matter of law.

               2. The Trial Court erred because summary judgment is
               premature, as there are genuine issues of material fact that have
               not been resolved.

       We will first address Regis’s second issue wherein it asserts that summary judgment is

inappropriate because there are factual issues regarding the cause of Williams’s injury and death.

We are somewhat mystified by this assertion for several reasons. In Planet Rock’s complaint,

it is alleged that “on or about September 29, 1995, an altercation arose between Mr. Craig

Williams and Mr. Benjamin Blackwell and Ms. Kimberly Lewis. This altercation resulted in Mr.

Craig Williams’s death.” Regis’s answer to the complaint admits this allegation. Moreover, the

trial court in the underlying tort case found that Williams was greviously injured by Blackwell

and that this led to his being placed under the care of Planet Rock. Finally, Planet Rock

concedes that Blackwell’s assault and battery caused injuries to Williams that led to Planet

Rock’s actions resulting in Williams’s death.

       We do not find a material factual dispute. Questions involving an insurance policy’s

coverage and an insurer’s duty to defend require the interpretation of the insurance policy in light

of claims asserted against the insured. Standard Fire Ins. Co. v. Chester-O’Donley & Assoc.,

Inc., 972 S.W.2d 1 (Tenn. App. 1998). The issues relating to the scope of coverage and an

insurer’s duty to defend present questions of law which can be resolved by summary judgment

when the relevant facts are not in dispute. Id. at 5-6. Summary judgment may be granted only

when there are no genuine material factual disputes with regard to the claim or the defense

asserted in the motion, and when the moving party is entitle to a judgment as a matter of law.

Tenn.R.Civ.P. 56.03; Byrd v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993).

       In construing insurance contracts, this Court is obligated to attempt to determine the

intent of the contracting parties, and because the policy was drafted by the insurance company,

we must resolve any ambiguity and doubt in favor of the insured. NSA DBA Benefit Plan, Inc.

v. Connecticut Gen. Life Ins. Co., 968 S.W.2d 791 (Tenn. App. 1997). Where the language of

an insurance policy is reasonably susceptible of two meanings, we are obligated to give the

particular language the interpretation most favorable to the insured. Id. at 795. Ambiguity in



                                                 8
a contract is doubt or uncertainty arising from the possibility of the same language being fairly

understood in more ways than one. Id.

       Regis asserts in its first issue that the assault and battery exclusion in the policy is an

absolute defense to this case inasmuch as there would have been no injury or death to Williams

but for the assault and battery.

       Planet Rock asserts that Regis is liable for breach of its contract of insurance in two

respects: (1) a duty to defend; and (2) the obligation to indemnify.

       In Drexel Chemical Co. v. Bituminous Ins. Co., 933 S.W.2d 471 (Tenn. App. 1996),

the Court said:

                          An insurer’s duty to defend is separate and distinct from
                  the insurer’s obligation to pay claims under the policy. Jackson
                  Housing Auth. v. Auto-Owners Ins. Co., 686 S.W.2d 917 (Tenn.
                  App. 1984). The duty to defend is broader than the duty to
                  indemnify. This court must review the allegations of the
                  complaint and determine whether any of them are covered under
                  the policy. If even one of the allegations is covered by the policy,
                  the insurer has a duty to defend, irrespective of the number of
                  allegations that may be excluded by the policy. U. S. Fidelity &
                  Guar. Co. v. Murray Ohio Manuf. Co., 693 F.Supp. 617 (M.D.
                  Tenn. 1988). An insurer may not properly refuse to defend an
                  action against its insured unless “it is plain from the face of the
                  complaint that the allegations fail to state facts that bring the case
                  within or potentially within the policy’s coverage.” Glens Falls
                  Ins. Co. v. Happy Day Laundry, Inc., 19784 T.V., 1989 WL
                  91082 (Tenn. App. August 14, 1989).

Id. at 480.

        The complaint in the tort case alleged various and sundry acts on the part of Planet Rock

and giving the complaint a liberal construction would be covered by the policy provisions.

Although the assault and battery exclusion exists, it did leave some doubt as to the meaning of

“arising out of,” and the specific allegation concerning a failure to provide medical assistance

made it more than questionable that allegations of the complaint “plead to the coverage.”

Considering all of the circumstances, we feel that the allegations were sufficient to require Regis

to provide a defense to Planet Rock.

        We now turn to the indemnity coverage. Regis’s defense is premised on the assault and

battery exclusionary clause. Regis asserts that no matter what else happened, if there is an

assault and battery that starts the chain of events, the bodily injury arises out of the assault and

battery and therefore there is no coverage. In support of this assertion, Regis cites numerous



                                                    9
cases from other jurisdictions regarding the validity and applicability of assault and battery

exclusionary clauses. In those cases cited wherein the courts have discussed the key phrase,

“arising out of,” the courts followed the view that the causation factor is confined to one

incident. While this view is adopted by a number of courts in other jurisdictions, it does not

represent the law in Tennessee.

       We have reached the conclusion that this case is controlled by the decision of our

Supreme Court in Allstate Ins. Co. v. Watts, 811 S.W.2d 883 (Tenn. 1991)3, which is a

declaratory judgment action filed by the insurance company to determine whether it had any

liability under its homeowners policy which contained an exclusion of coverage for injuries

arising out of the maintenance of a motor vehicle. The insuring clause of the Allstate policy

provided: “Allstate will pay all sums arising from an accidental loss which an insured person

becomes legally obligated to pay as damages because of bodily injury or property damage

covered by this part of the policy.” The applicable exclusion provides, “We do not cover bodily

injury or property damage arising out of the ownership, maintenance, use, occupancy . . . loading

or unloading of any motorized land vehicle or trailer.” Id. at 884. The Allstate insured, Crafton,

was assisting a friend in replacing brake shoes on the friend’s truck in the insured’s garage.

While experiencing difficulty in removing lug nuts from one of the wheels, Watts, another

friend, agreed to use his welding torch to facilitate the removal of the lug nuts. After Crafton

assured him there were no flammable materials in the garage, he starting using the torch. In

doing so sparks scattered on the garage floor and ignited a pan of flammable liquid which was

under the truck. Watts noticed the fire and told the Crafton about it, and Crafton picked up the

pan and started to move it out of the garage. Because of the heat, he dropped it, splashing the

flaming liquid on Watts and causing an injury. Watts sued Crafton alleging that Crafton was

negligent in failing to warn him about the flammable liquids and also for his negligence in

dropping the pan. Allstate then filed this declaratory judgment action after it denied coverage

contending that Watts’s injuries arose out of the maintenance of an automobile and was within

the policy exclusion.           “The trial court, using the concurrent cause doctrine, held that

Allstate was obligated to provide coverage to the policyholders. The Court of Appeals, using




       3
           This case was not referred to by either party.

                                                10
the chain of events doctrine, reversed.” Id. at 884. In reversing the Court of Appeals, the

Supreme Court noted with approval the holding in Almany v. Nationwide Ins. Co., 1987 WL

4745, where the Middle Section of this Court, considering similar coverage and exclusion under

a homeowners policy held “that the insurer was liable under the ‘concurrent causation doctrine’

which provides that coverage under a liability policy is equally available to an insured whenever

an insured risk constitutes a concurrent proximate cause of the injury.” Id. at 886.

       The Court noted with approval the decision in State Farm Mutual Ins. Co. v. Partridge,

10 Cal.3d 94, 109, Cal.Rptr. 811, 514 P.2d 123 (1973) where the California Supreme Court

considered coverage under a homeowners policy with the exclusionary provision “arising out

of the ownership, maintenance, operation, use . . . of any motor vehicle.” In that case, the

insured filed the trigger mechanism of a pistol so it would have a hair trigger, and while

transporting the pistol in the insured vehicle, it discharged injuring a passenger. Commenting

on the action of the California Court, our Supreme Court said:

                       The California Supreme Court held that the insurance
               company was liable, explaining that although the policy excluded
               injuries “arising out of the use” of an automobile, the exclusion
               did not apply when an accident results from the combination of
               a nonvehicle-related cause and a vehicle-related cause.
               “Coverage cannot be defeated simply because a separate excluded
               risk constitutes an additional cause of the injury.” Partridge, at
               813, 514 P.2d at 125. The Court also stated: “That multiple
               causes may have effectuated the loss does not negate any single
               cause; that multiple acts concurred in the infliction of the injury
               does not nullify any single contributory act.” Id. at 818, 514 P.2d
               at 130-31. Cf. Garvey v. State Farm, 48 Cal.3d 395, 257
               Cal.Rptr. 292, 770 P.2d 704 (1989). The concurrent cause
               doctrine has been followed in a number of jurisdictions other than
               in California. See, e.g., U.S. Fidelity & Guaranty Co. v. State
               Farm, 107 Ill. App.3d 190, 63 Ill.Dec. 14, 18, 437 N.E.2d 663,
               667 (1982); LeJeune v. Allstate Ins. Co., 365 So.2d 471, 479
               (La. 1978); Waseca Mut. Ins. Co. v. Noska, 331 N.W.2d 917,
               921 (Minn. 1983); Eichelberger v. Warner, 290 Pa.Super. 269,
               434 A.2d 747, 751-52 (Penn. 1981); Lawver v. Boling, 238
               N.W.2d 514, 521-22 (Wis. 1976). See also, 7A J. Appleman,
               Insurance Law and Practice § 4500 at 179-81 (1979); 12 Couch
               on Insurance 2d (Rev. ed) § 44A (1984); Keeton, Insurance Law
               § 5.5(c) at 553-56.

Id. at 887.

        Our Supreme Court continued:

                       While there are a variety of ways to analyze the problem
               before us, this Court is persuaded that there should be coverage
               in a situation such as in the instant case, where a nonexcluded
               cause is a substantial factor in producing the damage or injury,


                                               11
                 even though an excluded cause may have contributed in some
                 form to the ultimate result and, standing alone, would have
                 properly invoked the exclusion contained in the policy. It is true
                 that “arising out of” is an extremely broad phrase, so broad, in
                 fact, that it is difficult to conceive of a rule that draws a justifiable
                 line between coverage and no coverage at any reasonable point.
                 Adopting Allstate’s interpretation of “arising out of” to include
                 any causal relationship would exclude coverage if, for example,
                 Watts had gone into Crafton’s home to retrieve a tool to aid in
                 removing the lug nuts, and fell down a flight of stairs. Arguably,
                 at least, maintaining the vehicle would have set in motion the
                 chain of events that produced the eventual result. That is, but-for
                 the difficulty encountered in maintaining the brakes on the truck,
                 Watts would not have been inside of the home when he fell in
                 order to obtain the tool. The problem with this approach is that
                 cause and effect extend to near infinity. It is for this reason that
                 we reflect the “chain of events” theory of application which
                 appears to hinge on a “but-for” theory of causation utilized by the
                 Court of Appeals and urged by Allstate.

Id. at 887.

        Finally, the Court, in holding that the insurer must provide coverage under the

homeowners policy, said:

                 We reject the contention that there can be no coverage when the
                 chain of events leading to the ultimate harm is begun by an
                 excluded risk, concluding instead that coverage cannot be
                 defeated simply because excluded risks might constitute an
                 additional cause of the injury. “That multiple causes may have
                 effectuated the loss does not negate any single cause; that
                 multiple acts concurred in the infliction of injury does not nullify
                 any single contributory act.” Partridge, 109 Cal.Rptr. at 818, 514
                 P.2d at 130.

Id. at 888 (emphasis added).

        Accordingly, the order of the trial court is affirmed, and this case is remanded for such

other proceedings as may be necessary. Costs of the appeal are assessed to



the appellant.

                                                           _________________________________
                                                           W. FRANK CRAWFORD,
                                                           PRESIDING JUDGE, W.S.

CONCUR:


____________________________________
ALAN E. HIGHERS, JUDGE

____________________________________
HOLLY KIRBY LILLARD, JUDGE



                                                   12